OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election
Applicant’s election without traverse of Species I-A (claims 1 and 3); Species II-B (claims 7 and 11); and Species III-B (claims 14 and 16) in the reply filed on 14 September 2022 is acknowledged. Claims 6, 8, 12, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. In view of the foregoing, claims 1-5, 7, 9-11, 14, and 16-19 are under consideration and have been examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) filed 06 May 2021; 05 October 2021; 27 October 2021; 22 March 2022; 01 August 2022; and 16 September 2022, have been considered.

Examiner’s Note
It is noted that all references hereinafter (e.g., paragraph numbers) to Applicant’s specification are to the specification as filed 06 May 2021. 

Claim Objections
Claims 2 and 19 are objected to because of the following informalities:
In claim 2, the phrase “in at least a part of the multilayer tube” is objected to, respectfully, as constituting repetitive and/or unnecessary claim language – prior to the aforecited phrase, the claim recites “multilayer tube” in the preamble, as well as “in an intermediate part of the multilayer tube”
The following amendment is suggested in order to overcome the issue: “wherein an intermediate part of the multilayer tube in the longitudinal direction has a portion formed such that the thickness of the elastic layer is thinner than the thickness
In claim 19, the limitation “and disposed as an outermost layer of the multilayer tube as an outer layer on the side of the hard layer” is objected to because “as an outermost layer” and “as an outer layer” constitutes awkward and/or repetitive claim language
The following amendment is suggested in order to overcome the issue: “and disposed as an outermost layer
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 9-11, 14, and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation regarding the hard layer “and disposed on an outer layer of the elastic layer” renders the claim indefinite, as the layer arrangement of the multilayer tube is unclear. Specifically, it is unclear if the claim requires an additional “outer layer” relative to the recited elastic layer and hard layer (i.e., three layers total); if the claim is referring to an outer surface of the elastic layer; of if the claim simply requires that the hard layer be disposed “as an outer layer” relative to the elastic layer. As such, the scope of the claim is unclear. 
The specification indicates at [0006, 0019, 0024, 0054] that the hard layer is formed “as an outer layer”, rather than defining an additional “outer layer” as a separate entity. In other words, the specification indicates that the hard layer is disposed radially outward relative to the lumen defined by the elastic layer. Simply put, the elastic layer is the inner(most) layer which defines the lumen, and the hard layer is disposed radially outward therefrom (i.e., is disposed on or outwardly from the outer surface of the elastic layer). 
In view of the foregoing, claim 1 is interpreted for examination on the merits (broadly, in view of the specification) where the hard layer of the multilayer tube is disposed radially outward from the elastic layer (the elastic layer itself defining or being radially outward from the central lumen of the tube). That is, as defined by claim 1, the multilayer tube requires an elastic layer and a hard layer disposed radially outward from the elastic layer; and thus does not require an “outer layer” disposed between the elastic and hard layers, and is not so limiting as to exclude the presence of intermediate layers disposed between the elastic and hard layers.
In order to overcome the indefiniteness issue(s), it is respectfully suggested to amend claim 1 to recite that the hard layer is disposed on the outer surface of the elastic layer; is disposed radially outward from the elastic layer; or is disposed “as an outer layer on the elastic layer”. 
Claim 3 first recites that the first mating member is a male member which is inserted into the first end portion, and subsequently recites “the first end portion is connected to the first mating member in a state in which the elastic layer is compressed in a radial direction by outer circumferential surfaces of the hard layer and the first mating member”. 
The subsequent recitation renders the claim indefinite, as it is unclear how the elastic layer can be compressed in a radial direction by the outer circumferential surface of the hard layer when the hard layer is disposed as an outer layer (i.e., disposed radially outward) relative to the elastic (inner) layer. Logically, the outer circumferential surface of the hard layer is disposed facing away from (and thus not in contact with) the outer circumferential surface of the elastic layer. 
The specification indicates at [0028-0030; Fig. 1] that it is the inner circumferential surface of the (radially outward disposed) hard layer and the outer circumferential surface of the first (male) mating member which compress the elastic layer (disposed therebetween) in the radial direction. 
For examination on the merits, claim 3 is interpreted in view of the foregoing, in accordance with the specification. The following amendment to claim 3 is suggested in order to overcome the indefiniteness issue(s): “in a state in which the elastic layer is compressed in a radial direction by an inner circumferential surface an outer circumferential surface of the first mating member”.
Regarding claim 4, the first recitation of “greater than a total thickness of the intermediate part” (emphasis added), followed by additional recitations of “the intermediate part”, render the claim indefinite, as “the intermediate part” lacks sufficient antecedent basis. Neither claim 4 nor claim 1 (upon which claim 4 is dependent) recite/introduce the multilayer tube comprising an intermediate part. 
In order to overcome the indefiniteness issue(s), it is respectfully suggested to amend claim 4 to introduce an intermediate part (e.g., such as defined by the limitations recited in claim 2); to amend claim 1 to introduce an intermediate part; or to amend the dependency of claim 1. 
For examination on the merits, claim 4 is interpreted broadly (as written, and in view of the specification in accordance with MPEP 2111) as if the claim recited “an” intermediate part in the aforesaid first recitation. 
Regarding claim 9, of which is dependent upon claim 7 (and thus ultimately dependent upon claim 1), the (first) recitation of “the intermediate part” (emphasis added) renders the claim indefinite based on lack of antecedent basis. Claims 1, 7, and 9 do not recite/introduce an intermediate part (similar to the grounds of rejection of claim 4 above).
For examination on the merits, claim 9 is interpreted in the same manner set forth above for claim 4; the suggested amendment(s) for correction are also the same/similar. 
Regarding claim 14, it is first noted that claim 14 is dependent upon claim 12, of which has been withdrawn via election. Claim 12 (of which is dependent upon claim 1) recites that the intermediate part (thereby introducing an antecedent basis issue) is formed in a non-bellows shape, of which appears to be in direct contradiction to the limitations of claim 14 which recite that the intermediate part does include a bellows part. Further, in view of the foregoing, the recitation of “the intermediate part” in claim 14 also lacks sufficient antecedent basis. 
Simply put, claim 12 exhibits insufficient antecedent basis issues; claim 14 exhibits the same issues, and also recites limitations which are contradictory to those of claim 12. The totality of the foregoing renders the claim indefinite, as the scope of the claim is confusing and thus cannot be readily determined by one of ordinary skill in the art.
For examination on the merits, claim 14 is interpreted as if it was (i) dependent (directly) upon claim 1 (rather than claim 12), and where an intermediate part is recited/introduced (in claim 14). To overcome the issue(s) identified above, it is respectfully suggested to amend the dependency of claim 14, and to introduce/recite an intermediate part therein (or alternatively, in claim 1 as stated above).
Regarding claim 16, of which is dependent upon claim 1, the recitation of “the intermediate part” renders the claim indefinite as it lacks sufficient antecedent basis. For examination on the merits, claim 16 is interpreted as if it introduced/recited an intermediate part. In order to overcome the issue(s), it is respectfully suggested to amend claim 16 in accordance with the aforesaid interpretation, or to amend claim 1 to introduce/recite an intermediate part. 
Regarding claim 17, of which is dependent upon claim 1, it is first noted that claim 17 is indefinite for the same reasons set forth above in the rejection of claim 16 – insufficient antecedent basis for the recitation of “the intermediate part”. Claim 17 is interpreted for examination on the merits in the same manner set forth above regarding claim 16, and the same amendments for correction are suggested herein.  
Additionally, the limitations of “an area having a high impact resistance” and “an area having a low impact resistance” (emphasis added), respectively, render claim 17 indefinite, as “high” and “low” constitute relative terms of degree and/or subjective terms, where the specification does not provide a standard for ascertaining the requisite degree(s); does not disclose any inventive examples; and does not disclose properties nor quantitative values/ranges thereof which are associated with, or may otherwise be utilized to characterize, said impact resistance. See Applicant’s specification at [0037, 0058]; see also MPEP 2173.05(b)(I) and 2173.05(b)(IV). 
In view of the foregoing, the metes and bounds of the scope of the claim (in view of the specification) cannot be readily envisaged or determined by one of ordinary skill in the art. For examination on the merits, upon full consideration of the specification, the broadest reasonable interpretation of the relative/subjective terms high and low, respectively, is exhibiting any degree of impact resistance (i.e., no matter how high or low), so long as at least some difference therebetween is exhibited. As a suggestion to overcome the issue(s), in view of the specification, Applicant may consider amending claim 17 to include limitations which present the high and low areas of impact resistance as comparisons to other areas/portions in the longitudinal direction of the tube (e.g., similar to claim 1 being limited by the difference between the moduli). 
Claims 2-5, 7, 9-11, 14, and 16-19 are rejected under 112(b) as they are directly or ultimately dependent upon claim 1 and therefore include (and do not remedy) all of the indefiniteness issues of claim 1 identified above.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0272424; “Abe”) in view of Morohoshi et al. (US 2005/0053742; “Morohoshi”) and/or Miyamoto et al. (US 2009/0246434; “Miyamoto”). 
Yamakawa et al. (US 2012/0277530; “Yamakawa”) is relied upon as evidence for the basis of the rejection. 
Regarding claim 1, Abe discloses a (multilayer) flexible tube for an endoscope comprising a flexible tube base (14), and an outer coating layer (15) disposed on the outer surface of the base; wherein said outer coating layer (15) includes a soft resin (i.e., “organic material”) layer (17) and hard resin layer (18), thereby defining the flexible tube structure of: inner lumen | flexible tube base (14) | soft resin layer (17) | hard resin layer (18) [Abstract; Figs. 2-5; 0003, 0005, 0006, 0024-0029]. The soft and hard resin layers of the outer coating extend from proximal to distal ends of the flexible tube, wherein the thickness of each layer varies along the longitudinal length of the tube such that the proximal end (14a) has higher hardness, and the distal end (14b) has lower hardness/increased flexibility and is capable of bending [0027-0030, 0034, 0035, 0048, 0058]. 
In accordance with the changing degree of hardness/flexibility, at the distal end (14b), the thickness of the soft resin layer (17) is larger than the thickness of the hard resin layer (18), imparting bendability and flexibility (i.e., portion that is inserted into a body/cavity); conversely, at the proximal end (14a), the thickness of the soft resin layer (17) is smaller than the thickness of the hard resin layer (18), allowing for (sturdy) connection to operation units for the endoscope [Figs. 1, 2; 0006]. 
Abe discloses that the flexible tube forms the insertion unit (3) of the catheter, wherein a camera may be built into distal end (3a) of the unit (i.e., distal end (14b) of the flexible tube); and the proximal end (14a) is connected to an operating unit for the endoscope [Fig. 1; 0006, 0025]. Additionally, Abe discloses that in forming multiple tubes, a (male, double-sided) connection member (40) [Fig. 5] is inserted into the flexible tube bases (14) to define a continuous/long tube; the outer coating layer (15) is coextruded onto the long flexible tube base; and then the individual coated flexible tubes are then detached/separated at the connection members and the connection members are removed [0048, 0049, 0057]. 
The connection member (40), prior to being removed from the distal end (14b) of the flexible tube, reads on the claimed first mating member which is inserted into the first end portion. 
Abe does not explicitly disclose the flexural modulus of the hard resin layer (18) being higher than the flexural modulus of the soft resin layer (17).
However, as stated above, Abe discloses the differences in hardness between the layers, and states that the hardness of the hard resin layer is higher than that of the soft resin layer [0027]. Abe also discloses that different thermoplastic/elastomeric materials may be utilized (e.g., polyester elastomers; polyurethane elastomers; etc.), based on the desired degree of hardness and elastic force [0034, 0035]. 
Morohoshi, directed to multilayer resin tubes, teaches that the bending (i.e., flexural) modulus of a material, in particular, elastomers, is utilized as an indicator of the hardness thereof [0033; see also Abstract; Figs. 1A-2B; 0019, 0020, 0022, 0026, 0027, 0029, 0032]. A material with a relatively low flexural modulus is easier to bend, as evidenced by Yamakawa [0085, 0110], and thus typically corresponds to a high softness, and a high flexural modulus is harder to bend and typically corresponds to a low softness.
Similarly, Miyamoto teaches that the flexural modulus of thermoplastic/elastomeric materials is utilized as a measurement of/to gauge the degree of hardness for inner and outer layer materials in multilayer tube applications requiring flexibility [0013, 0084, 0089, 0091, 0110; see also Abstract; 0020, 0022, 0028].
Abe, Morohoshi, and Miyamoto are directed to multilayer tubes exhibiting a degree of flexibility and formed from thermoplastic/elastomeric materials, wherein layers of the tubes have differing hardness levels relative to one another. 
Given that Abe discloses that the hard (outer) layer (18) is harder than the soft (inner) layer (17), wherein both layers are formed from thermoplastic/elastomeric materials, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have chosen (the material of) or set the flexural modulus of the hard layer (18) to be greater than that of the soft layer (17), as Morohoshi and/or Miyamoto teach that the flexural modulus was recognized as an indicator for the hardness of said materials.
Additionally or alternatively, given that the distal end (14b) of the tube is to be bendable, wherein the thickness of the soft resin layer (17) is large relative to the thickness of the hard resin layer (18), it would have been obvious to have utilized a resin material for the soft resin layer (17) which would have had a lower flexural modulus than that of the hard layer (18), as it logically flows that the resinous material present in the majority amount (i.e., based on thickness) at the distal end (14b) of the tube governs (the majority of) the properties/capability (i.e., bendability) of the distal end. 
Per the aforesaid modification, the hard (outer) layer (18) of the flexible tube of Abe would have exhibited a higher flexural modulus than the soft (inner) resin layer (17). The flexible tube of Abe, as modified, reads on all of the limitations of claim 1.
Regarding claim 2, as depicted in [Fig. 2] of Abe, section (15c) along the longitudinal length of the tube includes at least a portion where the soft layer (17) thickness is less than the thickness of the hard layer (18).
Regarding claim 5, the grounds of rejection of claim 1 above read on the limitations of claim 5. Abe discloses that the distal end (14b) is flexible and bendable. It is noted that while not indefinite, the claimed term “bendable flexibility” is interpreted such that the first end portion is required to be any degree of bendable, based on any degree of force applied thereto.
Regarding claim 17, in view of the rejection of claim 17 above under 112(b) and the corresponding interpretation set forth, the middle/intermediate section along the longitudinal length of the tube of Abe includes an area where the soft (inner) layer (17) is significantly thicker than the hard (outer) layer (18) (e.g., section (15d)), of which reads on the claimed impact-resistant part in an area having a “high” impact resistance wherein the thickness of the elastic layer is greater than the thickness of the hard layer.
In other words, given that any degree of impact resistance reads on the claimed term of degree “high”, and given that the structural feature of soft layer thickness being greater than hard layer thickness is exhibited in the aforesaid section, it reads on the claimed impact-resistant part. 
Further, in view of the foregoing, section (15e) reads on the claimed normal part in an area having low impact resistance wherein the thickness of the elastic layer (i.e. soft layer (17)) is smaller than the thickness of the hard layer (i.e., layer 18).
Regarding claim 19, Abe discloses that an outer(most) coating film (16) which is chemical-resistant, is disposed on the outer surface of the coating layer (15), i.e., on the outer surface of hard (outer) layer (18) [0026, 0057; Fig. 2]. Given that claim 19 does not specify the type nor degree of protection required from the protective layer, the aforesaid coating film (16) which is chemical-resistant reads on the claimed protective layer. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Morohoshi and/or Miyamoto (as evidenced by Yamakawa) as applied to claim 1 above, further in view of Kida (US 2009/0247826; “Kida”).
Regarding claim 18, Abe, as modified above in the grounds of rejection of claim 1 under 35 U.S.C. 103, discloses the flexible tube inclusive of soft resin layer (17) and hard resin layer (18).
Additionally, Abe explicitly discloses that an intermediate layer may be formed between said soft and hard layers [0060]. 
However, Abe does not explicitly disclose that the intermediate layer is an adhesive.
Kida, directed to multilayer tubes for endoscopes, teaches that it is known to utilize an adhesive layer between material layers which form the tube, in order to increase the adhesion therebetween, thereby preventing/reducing delamination and increasing the wear resistance of the endoscope [Abstract; Figs. 1, 2, 4, 6; 0030, 0031, 0045-0050].
Abe and Kida are both directed to multilayer tubes for endoscopes.
Given that Abe explicitly discloses that an intermediate layer may be present between soft layer (17) and hard layer (18), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the intermediate layer from an adhesive, as taught by Kida, in order increase the adhesion between the soft and hard layers, thereby reducing or preventing delamination of the layers from one another.
Per the aforesaid modification, the tube of Abe would have included an adhesive layer disposed between and adhering the soft (17) and hard (18) resin layers, thereby reading on the limitations of claim 18.

Claims 1-3, 5, 7, 10, 11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 6,321,794; “Ishida”) in view of Abe and Koike et al. (US 2003/0099799; “Koike”).
Regarding claim 1, Ishida discloses a flexible/bendable multilayer tube having a length defined between two ends, a corrugated (i.e., bellows) section located along at least a portion of the length between the ends (and including non-corrugated portions), wherein at least one end is connected to a first mating member (e.g., pipe or coupling thereof) which is inserted into said end; the multilayer tube suitable for use as a fuel hose/line in vehicles and exhibiting bending deformability which aids in the aforesaid intended use [Abstract; Figs. 1, 4, 7-11; col. 1, ln. 1-26; col. 2, ln. 1-50; col. 3, 48-51, 65-67; col. 4, ln. 1-8; col. 6, ln. 60-67; col. 7, ln. 1-38].
The multilayer tube comprises an inner resin layer formed from a fluorinated terpolymer having a flexural modulus of 40 MPa or more, such as 750 MPa, which functions as a barrier to fuel/vapors [col. 2, ln. 1-25; col. 4, ln. 36-43; col. 6, ln. 8]; and an outer resin layer that provides impact resistance, of which may be, inter alia, nylon 11 or nylon 12 (i.e., PA11, PA12) [col. 2, ln. 40-44; col. 3, ln. 23-28; col. 4, ln. 65-67; col. 5, ln. 1-11] (see MPEP 2131.02(II)). Both of the inner and outer layers extend from end to end. As evidenced by Koike at [0049], nylon 11 exhibits a flexural modulus of 1,200 MPa, and nylon 12 a flexural modulus of 1,100 MPa. 
In view of the foregoing, the inner resin layer has a flexural modulus of 40 MPa or more, or may be 750 MPa, and the outer resin layer would have exhibited a flexural modulus of 1,200 MPa or 1,100 MPa, thereby reading on the claimed flexural modulus of the hard layer being higher than that of the elastic layer. See MPEP 2144.05(I). The outer resin layer formed from either of the aforesaid polyamides reads on the claimed hard layer disposed radially outward from the elastic layer; the inner resin layer reads on the claimed elastic layer; and the end into which the first mating member (male) is inserted reads on the claimed first end portion.
Ishida is silent regarding the thicknesses of both the inner and outer resin layers varying along the length of the tube; and is silent regarding the first end portion formed such that the thickness of the inner layer (i.e., soft; elastic) is greater than the thickness of the outer layer. 
Abe (see copending rejection above for disclosure/citations) reasonably teaches that it is known to vary the thickness ratio of the hard resin and soft resin layers of bendable/flexible multilayer tubes along the longitudinal length of the tube, and in particular at the ends of the tube, in order to obtain the desired degree of flexibility/bendability associated with a larger thickness of the softer resin layer, or in order to obtain the desired degree of structural rigidity (e.g., for connection to other units) associated with a larger thickness of the harder resin layer. 
Koike discloses a similar multilayer, corrugated resin fuel hose to that of Ishida (fluoroplastic inner layer and polyamide outer layer); recognizes the difference in the flexural modulus values between the inner and outer layers; and teaches that metal pipes are typically inserted into the end(s) of the fuel hose, of which defines a “force-fit” wherein the metal pipe inserted into the end causes radial deformation of the multilayer hose [Abstract; Figs. 1, 2, 5; 0011-0013, 0031-0033, 0042-0049, 0051-0053, 0078-0081].
It is noted that although not explicitly stated, Ishida recognizes the aforesaid deformation/force-fit when inserting a pipe into the end of the tube [Figs. 7-11; col. 6, ln. 60-67; col. 7], and also discloses that a tight fit and seal between the pipe and tube are desired. 
Ishida and Abe are directed to multilayer, flexible/bendable tubes having outer hard and inner soft layers, and of which are or may be joined to other members/units. Ishida and Koike are directed to multilayer fuel hoses formed from fluoroplastic inner layers and polyamide-based outer layers.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the multilayer tube of Ishida in view of the combined teachings of Abe and Koike by varying the thicknesses of the outer (nylon) and inner (fluoroplastic) layers relative to one another, in at least the areas of the ends of the tube, (i) in order to obtain a more rigid end or a more flexible/bendable end of the tube based on the (e.g., predetermined) type of connection or fitting to be applied; (ii) in order to allow for more flexing/bending tolerance when connecting/fitting the pipe in confined spaces by allowing the end to flex/bend to a higher degree (e.g., higher inner layer thickness); (iii) in order to provide certain sections along the length of the pipe with increased properties associated with the individual layers (e.g., forming the inner fluoroplastic layer to be thicker at the ends relative to the outer layer to increase the fuel/vapor barrier performance in the area of the connection); (iv) in order to eliminate or minimize the overall degree of deformation of the end portion in the radial direction (when a pipe is inserted therein) based on a predetermined spacial tolerance (i.e., maintaining a uniform or closer-to-uniform circumferential and/or longitudinal profile); and/or (v) in order to increase (or decrease depending on the intended use) the seal between the tube and pipe/member, i.e., to increase the seal of the “force-fit” (see MPEP 2143(I)(A); 2143(I)(G); 2143.01; 2144.05(II)). 
Per the aforesaid modification, the multilayer tube of Ishida would have comprised all of the features set forth above, and would have further comprised the inner and outer layer thicknesses varying along the length of the tube such that in at least one end, the thickness of the inner layer (lower flex modulus) would have been greater than the thickness of the outer layer (higher flex modulus), thereby reading on all of the limitations of claim 1. 
Regarding claim 2, in view of the grounds of rejection of claim 1 above, it is noted that along the length of the tube of Ishida between the ends, the outer layer may exhibit a larger thickness than that of the inner layer [Fig. 1; col. 5, ln. 30-41]. The aforesaid reads on the claimed intermediate part where the elastic layer thickness is thinner than the thickness of the hard layer in the longitudinal direction.
Regarding claim 3, the grounds of rejection of claim 1 above read on the limitations of claim 3, as explained below.
Given (i) that the materials of the inner and outer layers of the tube of modified Ishida are substantially identical to those disclosed by Applicant (the claims do not recite specific materials), specifically polyamide (outer) and fluoroplastic (inner) [see spec. 0021-0025 – both of the aforesaid materials are disclosed as suitable for either layer]; given (ii) that the thickness difference and the flexural modulus difference between the inner and outer layers are substantially identical to those claimed and disclosed between the elastic and hard layers; given (iii) that the pipe disclosed by Ishida which is inserted into the first end portion is disclosed as being “hard” [col. 5, ln. 15-17], wherein the tube is depicted as being deformed by the pipe/coupling thereof in Figs. 7-11 (wherein as evidenced by Koike at [0080], said pipe may be steel); given (iv) that the “force-fit” seal between the pipe and tube would have been optimized based on the layer thickness variation exhibited in the first end portion; and given (v) that the claim does not specify the degree of compression such that any degree reads thereon, it stands to reason and/or there would have been a reasonable expectation (and/or the Examiner is left to presume), absent factually-supported objective evidence to the contrary, that the inner fluoroplastic layer of the tube of modified Ishida would have been compressed to at least some degree by the outer circumferential surface of the pipe/coupling and the inner circumferential surface of the outer polyamide layer (see MPEP 2112(V); 2112.01(I), (II)). 
Additionally or alternatively, Ishida teaches that a clamp (disposed around the outer surface of the tube having the pipe with a cap inserted therein) may be utilized to obtain the tight seal desired between the tube and pipe, wherein said cap may also be a polyamide or fluoroplastic/rubber [Fig. 4; col. 7, ln. 1-10]. In view of the aforesaid embodiment taught/disclosed by Ishida and the modifications to the tube as set forth above in the grounds of rejection of claim 1, in the absence of evidence to the contrary, it stands to reason that upon tightening of the clamp around the first end portion of the tube of modified Ishida to create the seal, the (sandwiched) fluoroplastic terpolymer inner layer having a low flexural modulus relative to the polyamide outer layer (but a thickness greater than that of the outer layer) and also relative to the “hard” pipe inserted in the tube (which is capable of deforming the tube as stated above, and which is commonly steel or other metal as evidenced by Koike), fluoroplastic terpolymer inner layer would have been compressed to at least some degree “by” the inner circumferential surface of the outer layer and the outer circumferential surface of the tube (regardless of the presence of intervening layers/materials of the cap – i.e., force transmitted through the layers). 
Either explanation/grounds of rejection set forth above, reads on the limitations of claim 3.
Regarding claim 5, the grounds of rejection of claim 1 above read on the limitations of claim 5. Given that the tube of Ishida, as modified, would have exhibited all of the features as defined by claim 1 and is disclosed as capable of being bent by Ishida (prior to the modification); and given that claim 5 is interpreted (in accordance with paragraph 49 above) such that the first end portion is required to be any degree of bendable, based on any degree of force applied thereto, absent evidence to the contrary it stands to reason that the first end portion of the tube of Ishida would have exhibited at least some degree of bendable flexibility.
Regarding claim 7, in view of the grounds of rejection of claim 1 above and the totality of the cited prior art of record directed to multilayer fuel tubes/hoses/pipes, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the other end of the tube of Ishida (relative to that which the Examiner has designated as reading on the claimed first end portion as set forth above) in the same manner above in the rejection of claim 1, given that logically the tube may be connected to similar or identical connectors on both ends. The aforesaid modifications set forth above in the rejection of claim 1, applied to the other end of the tube of Ishida, read on the claimed second end portion as defined by claim 7.
Regarding claim 10, the totality of the grounds of rejection of claims 1, 5, and 7 above reads on the limitations of claim 10 – see paragraph 78 above.
Regarding claim 11, as set forth above in the grounds of rejection of claim 7, the other end of the tube of modified Ishida, i.e., the second end section, was modified in the same manner relative to the first end section – the inner layer would have exhibited a larger thickness than that of the outer layer, thereby reading on the corresponding limitations recited in claim 11.
In view of the foregoing, Ishida does not explicitly disclose the second mating member being a female member which is sleeved over and welded or otherwise locked to the outer (hard) layer.
However, as recognized by one of ordinary skill in the art, and/or through common sense or logic, there are only a finite number of positions upon which a connector (e.g., another pipe) in the related field of the prior art references may be connected to the second end portion – inserted into the second end portion, sleeved or disposed around the outer circumferential surface of the second end portion, or both of the aforesaid via a connector defining an indent or otherwise structure which receives the wall of the second end portion therein (i.e., contacts both the inner circumferential surface of the inner layer and the outer surface of the tube). All of the aforesaid are recognized as performing essentially the same function – connecting the tube to another pipe, tube, vessel, unit, etc. where the fluid or other material is utilized, consumed, processed, further transported, etc.
As such, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (in view of the modifications as recited above in the grounds of rejection of claims 1 and 7) utilized (or tried to utilize) a female type connector disposed or “sleeved” around the outer surface of the second end portion of the pipe, rather than another male connector/pipe inserted therein, which would have predictably resulted in the connection of the second end portion of the tube to the female type connector via contact between the inner surface of the sleeve and the outer surface of the outer layer of the second end portion, thereby facilitating transport of the fluid (e.g., fuel), therethrough (see MPEP 2143(I)(A); 2143(I)(E)). 
Additionally, given the scope and teachings of the cited prior art above, and based on the materials utilized (in contrast to the absence of any materials required by the claims) and desired properties thereof, it also would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have utilized an adhesive between the female sleeve connector and the outer surface of the outer layer of the tube, a clamp (as taught by Ishida) over the outer surface of the female sleeve connector in the overlap region with the second end portion, or the aforesaid in combination, in order to firmly/permanently/removably tighten or otherwise seal/secure the female sleeve to (i.e., around) the second end portion of the tube, thereby reducing or preventing leaks and delamination/disconnection from one another (see MPEP 2143(I)(G). 
The use of the adhesive reads on the claimed term “welded”, interpreted broadly in view of the specification (which does not define welded) to be inclusive of chemical bonding between resinous substrates; as well as locked. The use of the clamp, or both clamp and adhesive, reads on welded, or locked. Per the foregoing modifications, the second end portion of the tube of Ishida would have comprised the inner layer having a higher thickness than the outer layer, would have exhibited bendable flexibility as discussed above, and would have included a female connector member (e.g., pipe) sleeved around the outer circumferential surface of the second end portion and adhered and/or clamped, and thus welded or locked, thereto. The foregoing grounds of rejection read on all of the limitations of claim 11. 
Regarding claim 14, the grounds of rejection of claims 1 and 2 above, in view of the rejection and interpretation of claim 14 under 112(b) above, read on the limitations of claim 14. Specifically, the hose of Ishida, as modified, includes at least one corrugated section between the ends of the hose, wherein as stated above if the aforecited grounds, the thickness of the inner layer (fluoroplastic terpolymer having lower flexural modulus) is less than the thickness of the outer layer (polyamide). 
Regarding claim 16, as set forth above in the grounds of rejection of claims 1 and 2, the tube of Ishida, as modified, includes a corrugated section (and non-corrugated sections) between the ends of the hose, wherein as depicted/exemplified, the thickness of the outer (polyamide) layer is larger than the thickness of the inner (THV terpolymer) layer. The aforesaid non-corrugated sections of the pipe of modified Ishida, between the two ends, wherein the outer layer is thicker than the inner layer, reads on the claimed non-bellows part.
Ishida does not explicitly disclose the corrugated portion wherein the inner layer (elastic layer) is thicker than the outer layer (hard layer). However, Ishida disclose thickness ranges for both of the inner layer and outer layer, of which encompass embodiments where the inner layer may be thicker than the outer layer [col. 3, ln. 13-22; col. 5, ln. 1-40]. Given that Ishida implicitly encompasses embodiments where the thickness of the inner layer may be larger than the outer layer, it would have been obvious in view of the combined teachings of the prior art of record set forth above to vary the thicknesses of the aforesaid layers in the corrugated portion such that the thickness of the inner layer would have been larger than the outer layer, in order to impart a higher degree of flexibility/bendability and/or fuel resistance to the area of the corrugation (i.e., where the tube is bent) based on a predetermined end-use and/or to allow the hose to fit in confined spacial locations through the increased degree of flex/bend. 
Per the aforesaid modifications, the non-corrugated section(s) of the tube of modified Ishida (between the ends and defining an intermediate part) would have exhibited a thicker outer layer relative to the inner layer, and the corrugated section(s) would have exhibited a thicker inner layer relative to the outer layer, thereby rendering obvious the limitations of claim 16. 
Regarding claim 18, Ishida discloses that an intermediate adhesive layer may be disposed between the inner and outer resin layers [col. 4, ln. 20-30].
Regarding claim 19, Ishida discloses that an additional layer of material may be formed on the outer surface of the outer resin layer [col. 4, ln. 1-8]. Given that no degree nor specific type of protection is claimed, the aforesaid additional layer reads on the claimed protective layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Abe and Koike as applied to claim 1 above, further in view of Aoki et al. (US 5,983,950; “Aoki”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Abe and Koike as applied to claims 1 and 7 above, further in view of Aoki.
Regarding claim 4, Ishida, as modified, discloses the flexible multilayer tube as set forth above in the grounds of rejection of claim 1. Per the modifications, the thickness of the inner layer (low flexural modulus) in the first end portion would have been larger than the thickness of the outer layer therein – i.e., given a constant overall wall thickness, it logically flows that the outer layer in the first end portion would have been smaller in thickness relative to the outer layer in an intermediate portion (i.e., along the longitudinal length of the tube between but not inclusive of the ends). The aforesaid reads on the claimed “thickness of the hard layer in the first end portion is smaller than the thickness of the hard layer in the intermediate part”. 
Ishida is silent regarding the total thickness of the first end portion of the tube being greater than the total thickness of “an intermediate part”, i.e., the wall thickness between the ends. 
Aoki, directed to multilayer, corrugated fuel hoses for automobiles, teaches that the end portions of the tube which have other members (e.g., pipes) inserted therein may be made thicker than the wall thickness along the length of the tube (including corrugations) [Abstract; Figs. 1, 4, 7, 8; cols. 1, 2, 6-8], wherein the thickness at the end portions has a direct effect on the ability of the tube to seal around the inserted pipe [col. 6, ln. 25-35]. 
Ishida and Aoki are both directed to corrugated multilayer fuel hoses for vehicles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (further) modified the tube of Ishida (as modified above in the grounds of rejection of claim 1) by increasing the overall wall thickness at the ends (at least the first end section) of the tube which are connected to the inserted pipes/members, as taught by Aoki, in order to achieve, increase, or decrease the (desired) degree of force-fit seal therebetween. 
Per the aforesaid modification, the tube of modified Ishida would have had (at least) a first end section which would have exhibited an overall wall thickness larger than that of the wall thickness in the intermediate section (i.e., length between the ends). Given that the overall wall thickness in the first end portion would have been larger than the wall thickness in the intermediate section, and in view of the grounds of rejection set forth herein and above in claim 1, the modification which would have increased the inner layer thickness in the first end portion would have necessarily/consequently resulted in the inner layer defining a larger percentage of the overall wall thickness of the first end portion, relative to the percentage of the overall wall thickness in the intermediate section defined by the hard layer, thereby reading on/rendering obvious all of the limitations of claim 4. 
Regarding claim 9, the grounds of rejection of claims 1 and 7 set forth above, further in of the grounds of rejection of claim 4 above, in totality, read on the limitations of claim 9. In short, the other end of the tube of Ishida would have been modified in the same manner set forth above in the grounds of rejection of claims 1 and 4, of which reads on the limitations of claim 9 (and 7). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution, and consideration thereof is respectfully suggested.
US 6,279,615 to Iio et al.
US 5,568,944 to Kawasaki
US 5,664,608 to Kawasaki
US 2003/0118766 to Koike et al.
US 5,472,746 to Miyajima et al.
US 5,699,835 to Nakagawa et al.
US 2012/0071722 to Nakamura et al.
US 5,469,892 to Noone et al.
US 5,960,977 to Ostrander et al.
US 5,588,468 to Pfleger
US 7,478,652 to Sakazaki et al.
US 2004/0227343 to Takagi et al.
US 2010/0075075 to Takahashi 
US 2016/0227982 to Takahashi et al.
US 2015/0202352 to Watanabe
US 2010/0201029 to Yago et al.
US 2013/0221001 to Yajima et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782